IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00134-CV

KENNETH MICHAEL CLULEY,
                                                             Appellant
v.

JANE DOE,
                                                             Appellee



                           From the 414th District Court
                             McLennan County, Texas
                            Trial Court No. 2012-1144-5


                           MEMORANDUM OPINION


       Jane Doe filed suit against Kenneth Michael Cluley for personal injuries arising

from a sexual assault. After a jury trial, the trial court entered judgment in favor of Jane

Doe, and Cluley appealed. The parties have now filed a joint motion in which they ask

this Court to reverse and remand pursuant to a settlement. The parties further ask for

an expedited issuance of the mandate. We grant the parties’ motion.

       Accordingly, the trial court’s judgment is set aside without regard to the merits

and this case is remanded to the trial court for further proceedings consistent with the
settlement agreement. TEX. R. APP. P. 42.1(a)(2)(B). We also grant the parties’ request

for issuance of the mandate contemporaneously with this opinion so that the trial court

can enter the judgment in accordance with the terms of the settlement. See TEX. R APP.

P. 18.1(c).




                                        AL SCOGGINS
                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; judgment set aside and remanded
Opinion delivered and filed August 28, 2014
[CV06]




Cluley v. Doe                                                                    Page 2